Title: To Thomas Jefferson from John Francis Vacher, 13 May 1805
From: Vacher, John Francis
To: Jefferson, Thomas


                  
                     Sir 
                     
                     New York May 13th 1805
                  
                  Men born with the desire to see their fellow Creatures happy, when themselves served; Their abode, the whole nature resound with the accents of their gratitude, which follows them to the grave.
                  I have been twenty nine Years in this Country. Your Excellency had no knowledge of me, had done me neither good nor evil; Yet perhaps no Man in the United States was more interested to your Glory than myself. this my Grateful and I dare venture to Say virtuous Familly can assert: they are equally sensible those Children, whose education has been led to follow the path of truth, as myself, to your very great favor. my Son who by chance is here has received this Day his Commission as a Commissioner in the western district of the Territory of Orleans. May he by Your example in his infant Carrier do honor to your Administration. and may Your Excellency be pleased to accept of my thanks for the Same. 
                  I am with Respect Sir of Your Excellency’s Your Excellency’s Most obedient and very humble Servant
                  
                     John F. Vacher 
                     
                  
                  
                     P.S. who could I Submit the Sentiments of our glorious revolution to a worthier Man than to You in the two Emisphere. the emperor of France is undoubtedly the most extraordinary Character that the world ever produced as to relataid the magnanimity deriving from it. but let me be on the Side of virtue as Simply dressed as represented. however this age will witness two great wonders. the care of my Familly deprive me for the present to tender you with more than this Short Extract for the present if they can amuse You in Your short moments of respite. Gordon is my Guide. he wrote the truth. a Man Sinet to think what the english have been guilty of Since near two ages against humanity that is Since cromwell to the indirect alternative murderings of the Island of St. Domingo
                  
                Enclosure
                                    
                     
                     
                        C’est a Franklin qui Continue L’histoire de la Guerre a loüis XVI
                     
                     
                        chant 6e vers 745
                     
                     
                        Tout près de pennyton, Seize Jeunes Bergeres;
                     
                     
                        pour eviter les pas de ces vils insulaires;
                     
                     
                        se cachent dans le fond de leurs sombres forêts.
                     
                     
                        Mais qu’elle en est la fin? de voltigeurs anglais
                     
                     
                        comme Si dans leurs cours manquaient encor de crimes!
                     
                     
                        vous entourent ces bois, saisissent leurs victimes,
                     
                     
                        qui, par ces ravisseurs ont leur pudicité
                     
                     
                        immolée a l’autel de la brutalité
                     
                     
                        Helas! puissent les traits de L’histoire Suivante
                     
                     
                        de tout homme emouvoir l’ame Sympathisante;
                     
                     
                        ainsi qu’en nos etats en execration
                     
                     
                        les actes criminels du pouvoir d’albion.
                     
                     
                        Que vôtre majesté, que sa cour toute auguste.
                     
                     
                        Que ces illustres chefs, d’un peuple grand et juste
                     
                     
                        et que tous ces pouvoirs lui portant fesant amitié
                     
                     
                        puissent a ce recit être emus de pitié
                     
                     
                        Non loin d’ou le raway grossi de Ses fontaines
                     
                     
                        qui par mille contours fertilisent les plaines
                     
                     
                        et d’ou l’on voit du Sond le liquide element
                     
                     
                        baigner la cesarés et la Statenisland
                     
                     
                        Lieux ou jadis L’hymen par des Saints Sacrifices
                     
                     
                        offrait aux habitans ses plus pures delices
                     
                     
                        que cerès et pomone comblaient de leurs egards
                     
                     
                        mais apresent livrés a la fureur de Mars.
                     
                     
                        un officier anglais force dans un étable
                     
                     
                        de l’un de nos bourgeois la demoiselle aimable
                     
                     
                        qui fesaient retentir de ses douloureux Sons
                     
                     
                        les hameaux d’alentour les plaines et les monts
                     
                     
                        oh ce pere incité par de justes alarmes
                     
                     
                        court vers Les Sons! et voir, Sa fille, ô dieux! en larmes!!
                     
                     
                        Saignante!!! et dans les bras d’un Monstre criminel
                     
                     
                        impunement Souillé du viol actuel....
                     
                     
                        Et hors de blame, dit “que ton ombre Barbare
                     
                     
                        aille voir les marais de L antre du tenare!
                     
                     
                        et lui plonge a l’instant le poignard dans le Sein.
                     
                     
                        Deux autres officiers Se presentent Soudain,
                     
                     
                        qui font partir le feu de deux pieces tonnantes;
                     
                     
                        qui loge du metal les deux balles Sifflantes,
                     
                     
                        dans le Sein de se pere, et dont le triste Sort,
                     
                     
                        le reduit a languir dans le lit de la mort.
                     
                     
                        Au recit de tels faits qu’enfante la licence.
                     
                     
                        le roy, la cour touchés d’une indigne Souffrance,
                     
                     
                        dans qui même le cœur d’un tyran Sy confond.
                     
                     
                        Se Sentent tous Saisis d’un Silence proffond.
                     
                     
                        Quand dans Son char d’azur, dans la celeste plaine;
                     
                     
                        La brillante venus se presente a la reine.
                     
                     
                        qui mêlant et Son geste et Ses charmes puissants,
                     
                     
                        aux sons articulés des plus tendres accens.
                     
                     
                        dit “ô beau rejetton de la race immortelle
                     
                     
                        du pieux chef qui Sert aux princes de modele,
                     
                     
                        Descendante d’enée et fille des cesars!
                     
                     
                        que je favorisai de mes plus chers regards.
                     
                     
                        vous dont Seulement l’air d’un souris de tendresse,
                     
                     
                        repand chez les humaines, l’amour et l’alegresse.
                     
                     
                        Ô vous ma chere fille, et dans qui par mes vœux,
                     
                     
                        furent tant prodigués mes charmes et mes feux!
                     
                     
                        Sachez que mes desirs quand Se peuple la terre,
                     
                     
                        par le celeste aiman de l’amoureux mistere;
                     
                     
                        Sont, que dans ces debats, tout Se passe Sans bruit.
                     
                     
                        Soit, Sous le voile epais des ombres de la nuit.
                     
                     
                        Soit dans des bois touffus, ou Sous un bois champêtre,
                     
                     
                        où tout près Zephir, Joue a lombrage du hetre.
                     
                     
                        et tojours Sous le Sceau du plein consentement,
                     
                     
                        de la nymphe amoureuse et de l’heureux amant!
                     
                     
                        Mais que des forcenés aillent dans leur delire
                     
                     
                        par d’actes outrageants polluer mon empire
                     
                     
                        Sans même respecter les loix de la pudeur . . !!
                     
                     
                        est, ce que dans mes ris J’eus toujours eu horreur;
                     
                     
                        et que dans ce forfait fletrissant la nature
                     
                     
                        mon antoinette puisse en ressentir l’injure;
                     
                     
                        elle qui des mortels dirigeant le destin
                     
                     
                        venge L’honeur blessé du Sexe americain.
                     
                     
                        Comme en calmie Se gonfle et mollement S’agite,
                     
                     
                        Le Sein majestueux, de la belle amphitrite;
                     
                     
                        a la veille de voir les furieux autans,
                     
                     
                        lever les flots au ciel, les verser en torrents.
                     
                     
                        de Même on voit celui de la belle antoinette,
                     
                     
                        d’un cœur compatissant devenir l’interprète;
                     
                     
                        qui S’emeut et S’eleve, et du qu’el les Sanglots,
                     
                     
                        font Sur le plus beau Sein verser des pleurs en flots.
                     
                     
                        Quand dans les sentiments de cette tendre peine
                     
                     
                        Les dames de la cour se joignant a le reine.
                     
                     
                        Le bon loüis rempli d’une noble candeur.
                     
                     
                        dit alors a Franklin, “Monsieur L’ambassadeur.
                     
                     
                        vous voyez qu’el effet ne vont de mon empire,
                     
                     
                        les crimes d’albion Sur le peuple produire;
                     
                     
                        a juger du penchant du Sexe de ma cour.
                     
                     
                        pour ce Soir c’est assez. mais des que ce Sejour,
                     
                     
                        reverra rejaillir les rayons de Cynthie.
                     
                     
                        venez nous achever ce que votre patrie,
                     
                     
                        a de plus eprouvé des anglais inhumains.
                     
                     
                        et les faits eclatants des fiers americains”
                     
                     
                        fin du chant VIe
                     
                     
                        John F. Vacher
                        
                     
                  
               